UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6095


JAMES HENRY ROGERS,

                Petitioner – Appellant,

          v.

ALVIN KELLER,

                Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00524-JAB-LPA)


Submitted:   July 15, 2011                 Decided:   July 21, 2011


Before NIEMEYER and KING, Circuit Judges, and      HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Henry Rogers, Appellant Pro Se.   Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Henry      Rogers       seeks      to    appeal       the     district

court’s    order       accepting      the      recommendation          of    the     magistrate

judge     and    denying         relief     on       his    28   U.S.C.       § 2254      (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of    appealability.            28   U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a       substantial      showing         of    the    denial      of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El     v.     Cockrell,       537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Rogers has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed     in     forma     pauperis,         and    dismiss     the    appeal.         We

dispense        with     oral      argument      because         the    facts       and    legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3